Claimant was injured by electric shock, which affected his central nervous system, resulting in traumatic neurosis and traumatic hysteria, and he thereby suffered ninety-five per cent loss of use of one eye, and there is evidence that the loss of sight is permanent. The medical testimony is that the eye is in normal physical condition, but because of claimant’s hysteria he is unable to see. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.